IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00404-CV

ROY EDWARD TOLLIVER, JR., INDIVIDUALLY
AND D/B/A TEXSTAR RESOURCES, AND
TEXSTAR RESOURCES LLC,
                                                                    Appellants
v.

ANTHONY L. MCCALLA AND CHERYL A. MCCALLA,
GARY DUANE SANDERS, ASPECT ENERGY, LLC,
ABUNDANT RESOURCES, LLC, ASPECT ABUNDANT
SHALE, LP, AND ASPECT ABUNDANT SHALE, GP, LLC,

                                                                    Appellees



                          From the 413th District Court
                             Johnson County, Texas
                           Trial Court No. C200600228


                          MEMORANDUM OPINION


      Appellants have filed a motion to dismiss this appeal. Appellees have advised

by letter that they believe this appeal is subject to dismissal for want of jurisdiction.

Appellants’ motion is granted, and the appeal is dismissed.
                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
       (Chief Justice Gray concurs in the Court’s judgment to the extent that it dismisses
the appeal and assesses costs against the appellant. He does not otherwise join the
opinion or judgment. A separate opinion will not issue.)
Appeal dismissed
Opinion delivered and filed December 29, 2010
[CV06]




Tolliver v. McCalla                                                                 Page 2